COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-15-00148-CR


Kyle Christopher HowardJohnson            §    From the 371st District Court

                                          §    of Tarrant County (1370580D)

v.                                        §    December 3, 2015

                                          §    Opinion by Chief Justice Livingston

The State of Texas                        §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to delete

the requirement that Kyle Christopher HowardJohnson pay restitution of $500. It

is ordered that the judgment of the trial court is affirmed as modified.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Terrie Livingston
                                        Chief Justice Terrie Livingston